Citation Nr: 1637117	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-26 734	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial 10 percent disability rating for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent for right (major) elbow strain. 

4.  Entitlement to an initial compensable rating for right (major) elbow strain with limitation of flexion. 

5.  Entitlement to an initial compensable disability rating for right (major) elbow strain with limited supination/pronation. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability (originally claimed as tinea versicolor). 

7.  Entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment.

8.  Entitlement to service connection for a bilateral knee disability. 

9.  Entitlement to service connection for a disability of the lymph nodes. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1986 to January 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By an October 2009 rating action, the RO granted service connection for DDD of the lumbar spine; an initial noncompensable disability rating was assigned, effective November 9, 2006--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial noncompensable disability rating assigned to the above-cited disability to the Board. 

This appeal also stems from an October 2011 rating action issued by the above RO.  By that rating action, the RO granted service connection for right elbow strain; and assigned an initial 10 percent disability rating, effective July 1, 2010.  The RO also granted service connection for erectile dysfunction; right elbow strain with limited flexion; right elbow strain with limited supination/pronation; each disability was assigned an initial noncompensable disability rating, effective July 1, 2010.  The RO also declined to reopen a previously denied claim for service connection for a skin disability (originally claimed as tinea versicolor) and denied service connection for a bilateral knee disability; a dental disability for purposes of a eligibility for outpatient dental treatment; and, a disability of the lymph nodes.  The Veteran appealed the RO's assignment of initial 10 percent and noncompensable disability ratings assigned to the above-cited disabilities, as well as the denial of the new and material and service connection claims, to the Board. 

By an August 2012 rating action, the RO assigned an initial 10 percent disability rating to the service-connected DDD of the lumbar spine.  Since the RO did not assign the maximum disability rating possible to the service-connected DDD of the lumbar spine, an appeal for a higher initial evaluation in excess of 10 percent for this disability, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for bladder/bowel disability as secondary to the service-connected DDD of the lumbar spine; entitlement to an increased rating for a left ankle disability, currently evaluated as 20 percent disabling, and entitlement to service connection for a left hip disability, claimed as secondary to the left ankle disability, have been raised by the record in VA Forms 21-526EZ, Fully Developed Claims for Compensation, received by VA in March and August 2016, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues numbered two (2) through nine (9) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

In a written argument received by VA in June 2016, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter--Appeal Dismissed-Initial Rating Lumbar Spine Disability

In a written argument, received by VA in June 2016, the Veteran withdrew his appeal of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine.  (See VA Form 21-4138, Statement in Support of the Claim, received by VA in June 2016).  

In a June 2016 letter to the Veteran, VA informed the Veteran that it had  discontinued action on his claim for an initial disability rating in excess of 10 percent for DDD of the lumbar spine based on his June 2016 written correspondence.  VA instructed the Veteran that if he did not intend to withdraw the claim of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine, he had 30 days from the date of this letter to provide VA with that information.  The Veteran did not rescind his withdrawal of the claim of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine within the 30-day period.  Thus, the Board has determined that the Veteran withdrew his appeal with respect to this issue, and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine is dismissed.


REMAND

A preliminary review of the record finds that the issues of entitlement to an initial compensable disability rating for erectile dysfunction; entitlement to an initial disability rating in excess of 10 percent for right elbow strain; entitlement to an initial compensable rating for right elbow strain with limitation of flexion; entitlement to an initial compensable disability rating for right elbow strain with limited supination/pronation; whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability (originally claimed as tinea versicolor); entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment; entitlement to service connection for a bilateral knee disability; and entitlement to service connection for a disability of the lymph nodes are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On a June 2016 statement to VA, the Veteran requested a videoconference hearing before the Board.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in June 2016).  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700 (2015).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the above-cited issues as requested.  38 C.F.R. § 20.704 (2015).

Further, since the Veteran was sent a supplemental statement of the case in January 2016, pertaining to the issues on appeal, additional evidence was added to the record, to include VA outpatients records through December 2015 and a May 2016 VA male reproductive system examination report.  The AOJ must review this evidence and issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of updated treatment records and add them to the claims file.

2.  Then, the AOJ should readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded the opportunity to respond.

3.  Following completion of the above, schedule the Veteran for a videoconference hearing on the issues of entitlement to an initial compensable disability rating for erectile dysfunction; entitlement to an initial disability rating in excess of 10 percent for right elbow strain; entitlement to an initial compensable rating for right elbow strain with limitation of flexion; entitlement to an initial compensable disability rating for right elbow strain with limited supination/pronation; whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability (originally claimed as tinea versicolor); entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment; entitlement to service connection for a bilateral knee disability; and entitlement to service connection for a disability of the lymph nodes, as appropriate. 

Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


